Citation Nr: 1815650	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety, posttraumatic stress disorder (PTSD) and antisocial personality disorder. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from July 1996 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection PTSD and antisocial personality disorder with depressive disorder. The claim has been recharacterized as listed      on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran testified in November 2016 that he receives VA treatment from              a psychiatrist every month, and was scheduled to see the psychiatrist the day following the hearing. VA treatment records were last associated with the record    in December 2013. Updated VA treatment records should be obtained on remand.  

Review of the medical evidence of record indicates that the Veteran has been diagnosed with several disorders during the course of the appeal other than the depressive disorder and antisocial personality disorder noted at the time of a February 2013 VA mental disorders examination. The other diagnoses include atypical stress disorder; anxiety disorder, not otherwise specified (NOS); and  bipolar disorder type I, mixed.  The Board notes at this juncture that the diagnosis   of PTSD listed in VA treatment records appears to have been made based on the Veteran's reported history rather than diagnostic criteria. The Board finds that an additional opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated since December 2013.  If no records exist, the Veteran   should be notified of such. 

2. Send the claims file to a qualified VA examiner to obtain an addendum opinion addressing diagnoses    other than depressive disorder and antisocial personality disorder. If a new examination is deemed necessary       to respond to the questions presented, one should be scheduled.

After review of the claims file, the examiner should provide an opinion as to whether it is at least as likely   as not (i.e., probability of 50 percent or greater) that atypical stress disorder; anxiety disorder, NOS; and bipolar disorder type I, mixed, had their onset during active service or are related to such service.  

If it is determined that any of those diagnosed disorders undebatably pre-existed the Veteran's active duty service, the examiner should opine whether the pre-existing condition was permanently worsened beyond normal progression (aggravated) by service. If so, the examiner should then opine whether that aggravation was undebatably the result of the natural progression     of the disability (versus being worsened as a result of   in-service events). 

The examiner should provide a rationale for all opinions expressed.



3.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and      his representative should be furnished a supplemental statement of the case and  be given an appropriate period 
to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




